DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendment submitted 6/21/22 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn in view of applicant’s arguments and amendment submitted 6/21/22 (see arguments pages 6-7).
The claim rejections under 35 USC 103 are withdrawn in view of applicant’s amendment of subject matter indicated as allowable, and arguments pertaining to the clarification of “solvent distributor to cause a continuous unidirectional flow of the liquid extraction solvent from the cryogenic extractor to the reboiler and to prevent the vaporized extraction solvent from flowing in a direction from the reboiler to the cryogenic extractor” (see arguments page last paragraph – page 9 2nd paragraph) as the valves of Jones previously referenced would not provide both unidirectional and continuous flow and to prevent the vaporized extraction solvent from flowing in a direction from the reboiler to the cryogenic extractor.
Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed. 
The following is a statement of reasons for the allowability:  the prior art does not teach or suggest the claimed cryogenic solid-liquid extraction system and method, wherein the extractor comprise an solvent distributor to cause the continuous unidirectional flow of the liquid extraction solvent from the cryogenic extractor to the reboiler and to prevent the vaporized extraction solvent from flowing in a direction from the reboiler to the cryogenic extractor.
Jones (US 9,327,210), as previously relied upon, is regarded as the closest relevant prior art, Jones teaches a cryogenic solid-liquid extractor (see title, abstract, C4:L35-43) comprising: a reboiler 150 for evaporating an extraction solvent (provided to 180; see Fig 1A/B and C4:L8-15); a cryogenic heat exchanger 110 for condensing the vaporized extraction solvent to a liquid extraction solvent by passing the vaporized extraction solvent through a container 114 cooled by a cryogenic cooling agent comprising a mixture of a cryogenic solvent and at least one of a liquified or a solidified gas to cool the extraction solvent to a temperature below the freezing point of water and above the freezing point of the extraction solvent (see Fig 1A/B and C4:L16-43); and a cryogenic extractor 130 for passing the condensed liquid extraction solvent through a solid organic material to extract solvent-soluble material, from the solid organic material (see Fig 1A/B and C4:L8-15, C7:L3-68), wherein the cryogenic solid-liquid extractor returns the condensed liquid extraction solvent containing extracted material to the reboiler 150 to repeat the vaporization and condensation cycle (see Fig 1A/B and C4:L8-15) Jones teaches the liquid extraction solvent is passed through solvent distributor 122/142 that causes unidirectional flow of liquid extraction solvent from cryogenic extractor to the reboiler the valve 142 blocking the vaporized extraction solvent from flowing in a direction from the reboiler to the cryogenic extractor 130 (see Figs 1A/B, C6:L39-53, C8:L41-60). Jones however does not teach the solvent distributor provides both unidirectional and continuous flow and to prevent the vaporized extraction solvent from flowing in a direction from the reboiler to the cryogenic extractor.
Galyuk (US 2020/0188812) teaches a selective ethanol extraction system, however Galyuk does not teach the internal solvent distributor as claimed.
Rapp (US 2019/0328806) teaches a nozzle design for essential oil extraction, Rapp does not teach the internal solvent distributor as claimed.
Lopez (US 2016/00201009) teaches an essential oil extraction system and method with distribution shower, Lopez does not teach the internal solvent distributor as claimed.
Hamler et al (US 2014/0114084) teaches a system and method for extraction oil from plant, Hamler does not teach the internal solvent distributor as claimed.
Davis (US 2004/0147769) teaches an oil extraction system and method with sprayers, Davis does not teach the internal solvent distributor as claimed.
Herbert et al (US 5,516,923) teaches a system and method for extracting oils from plants, Herbert does not teach the internal solvent distributor as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772